Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 6/24/20 was received and considered.
Claims 2-21 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,836,963 B1 to Hayward.
Regarding claim 2, Hayward discloses storing a planned route of a vehicle (computing device stores current route, col. 6, lines 35-42; see also col. 31, lines 39-47) on a memory module disposed within the vehicle (on-board computer, col. 2, lines 21-25, col. 9, lines 27-33; see also col. 17, line 33 – col. 18, line 55) and in operative communication with a processor (col. 17, line 33 – col. 18, line 55); 
Regarding claim 11, the claim is similar in scope to claim 2 and is therefore rejected using a similar rationale.
Regarding claim 7, Hayward discloses wherein: the vehicle comprises an at least partially autonomous motorized vehicle (col. 16, lines 50-97; col. 38, lines 15-19); and the instruction signal is received by a control module associated with the vehicle and effects autonomous movement of the vehicle (preventative or corrective action, including engaging in autonomous driving, col. 16, lines 61-66).
Regarding claim 8, Hayward discloses receiving a second message via the antenna; determining, utilizing the processor, that the second message is extraneous to current functions being performed by the processor; disregarding the second message in response to the determining (identifying a second message that indicates an anomaly not along the current route causes the message to be ignored, col. 38, lines 27-31).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayward, as applied to claim 2 above, in view of US 2007/0223702 A1 to Tengler et al. (Tengler) and US 6,092,202 to Veil et al. (Veil).
Regarding claim 3, Hayward lacks accessing a public key from a database containing a plurality of public keys, wherein each public key of the plurality of public keys is associated with a specific traffic data transmitter.  However, Tengler teaches that it was known to utilize a system of RSEs (RSUs) each having a unique public key for broadcasting verifiable messages (¶31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayward such that each of the plurality of traffic signals have a unique public key associated therewith and to include authenticating the message using the unique public key associated with the traffic signal (¶31).  One of ordinary skill in the art would have been motivated to perform such a modification to authenticate the messages as coming from the wireless system/RSU, as taught by Tengler.  As modified, Hayward lacks a database of public keys.  Note that Tengler teaches appending or identifying the RSU public key in ¶31.  Under a broad, but reasonable interpretation, this teaching could be interpreted as (1) requiring at least one key stored at the vehicle and thus identified in the message and/or (2) the appended public key being a database accessible to the vehicle.  However, to expedite prosecution, Veil is cited for teaching that it was known for a computing system to cache verified certificates to speed validation (col. 12, lines 14-32).  Therefore, it would have been obvious to one .   

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward, as applied to claims 2 and 11 above, in view of US 2007/0223702 A1 to Tengler et al. (Tengler).
Regarding claims 9 and 21, Hayward discloses wherein the route of the vehicle comprises a plurality of traffic signals (col. 15, line 64 – col. 16, line 8), and wherein determining whether the message is associated with a traffic signal that controls traffic in the planned route of the vehicle further comprises identifying the traffic signal based, at least in part, on the message (determining message relevance by determining if the message anomaly described in the message is within a threshold distance of the vehicle travel route, col. 37, line 65 – col. 38, line 23; see also col. 33, lines 36-43, col. 37, lines 58-63), but is silent regarding each of the plurality of traffic signals having a unique public key associated therewith and authenticating the message using the unique public key associated with the traffic signal.  However, Tengler teaches that it was known to utilize a system of RSEs (RSUs) each having a unique public key for broadcasting verifiable messages (¶31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayward such that each of the plurality of traffic signals have a unique public key associated therewith and to include authenticating the message using the unique public key associated with the traffic signal (¶31).  One of ordinary skill in the art would have been motivated to perform such a modification to authenticate the messages as coming from the wireless system/RSU, as taught by Tengler.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward, as applied to claims 2 and 11 above, in view of US 2011/0012755 A1 to Mudalige et al. (Mudalige).
Regarding claims 10 and 20, Hayward lacks wherein the message comprises traffic data received from traffic signal controllers disposed adjacent to intersections which are remote from the traffic signal.  However, Mudalige teaches wherein the message comprises traffic data received from traffic signal controllers (local intersection data includes signal phase and timing, ¶20, for red light violation warnings, ¶18) disposed adjacent to intersections which are remote from the traffic signal (RSE is near intersection, ¶17).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayward to additionally broadcast messages comprising traffic data received from traffic signal controllers disposed adjacent to intersections which are remote from the traffic signal.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize the roadside infrastructure to warn drivers of potential signal violations, as taught by Mudalige. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,593,198 B2, in view of Hayward.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  Additional details are provided in the table below.
16/792,139
10,593,198 B2
2
1 – The patent claim lacks storing a planned route.  However, Hayward teaches that it was known to store a planned vehicle route to compare with provided traffic data (col. 37).  Therefore, a skilled artisan would have found the instant claim obvious in view of Hayward.  
3
2

3
5
4
6
5
7
6
8
7
9
8
10
9
11
10 – The patent claim lacks storing a planned route.  However, Hayward teaches that it was known to store a planned vehicle route to compare with provided traffic data (col. 37).  Therefore, a skilled artisan would have found the instant claim obvious in view of Hayward.  Further, claim 11 is directed to a system where the patent claim is directed to a device.  However, a skilled artisan would have found this to be an obvious variation.
12
10
13
11
14
12
15
10
16
14
17
15
18
16
19
17
20
9 – Claim 20 is directed to a system, where the patent claim is directed to a method.  However, a skilled artisan would have found this to be an obvious variation.
21
8 - Claim 21 is directed to a system, where the patent claim is directed to a method.  However, a skilled artisan would have found this to be an obvious variation.


Allowable Subject Matter
Claims 4-6 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6, the prior art fails to teach alone or in an obvious combination accessing the public key from the database of a plurality of RSE public keys based on a data set generating by a position system associated with the vehicle, in combination with the elements of the claim as a whole.
Regarding claims 12-15, the prior art fails to teach alone or in an obvious combination determining if the traffic signal is relevant to the route of the vehicle by downloading a plurality of unique public keys that are relevant to the route of the vehicle, in combination with the elements of the claim as a whole.
Regarding claims 14-19, the prior art fails to teach alone or in an obvious combination a global positioning system navigation system operable to generate a data set, wherein the processor is operable to receive a plurality of public keys from a remote database selected as a function of the data set, in combination with the elements of the parent claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 11, 2022